Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claims 1-11, each occurrence of “contact-lens” should read “contact lens”.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 4 recites "the mold".  Since claim 1 recites molds earlier on line 4, it is not clear whether a specific mold is being referenced or instead each mold is being referenced.  For the purpose of examination, claim 1, line 4 reads on "each mold".  Dependent claims fall herewith.
Claim 1, line 5 recites "the mold".  Since claim 1 recites molds on line 4, it is not clear whether a specific mold is being referenced or instead each mold is being referenced.  For the purpose of examination, claim 1, line 5 reads on "each mold".  Dependent claims fall herewith.
Claim 4, line 3 recites "a position near the first UV light".  The term near is a subjective and relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, claim 4, line 3 reads on "a position closer to the first UV light".
 Claim 4, line 4 recites "far away from the first UV light".  The term “far away” is a subjective and relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, claim 4, line 4 reads on "further from the first UV light".  
 Claim 8, line 6 recites "the mold".  Since claim 1 recites molds on line 4, it is not clear whether a specific mold is being referenced or instead each mold is being referenced.  For the purpose of examination, claim 8, line 6 reads on "each mold".  Dependent claims fall herewith.
 Claim 9, line 2 recites "the light-focusing lens".  Since claim 8 recites a plurality of light-focusing lenses, it is not clear whether a specific light-focusing lens is being referenced or instead each light-focusing lens is being referenced.  For the purpose of examination, claim 9, line 2 reads on "each light-focusing lens".  
 Claim 10, line 2 recites "the reflecting plate".  Since claim 1 recites a plurality of reflecting plates, it is not clear whether a specific reflecting plate is being referenced or instead each reflecting plate is being referenced.  For the purpose of examination, claim 10, line 2 reads on "each reflecting plate".  
Claim 11, line 2 recites "the reflecting plate is".  Since claim 1 recites a plurality of reflecting plates, it is not clear whether a specific reflecting plate is being referenced or instead each reflecting plate is being referenced.  For the purpose of examination, claim 11, line 2 reads on "the reflecting plates are".  
Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and with appropriate correction for the objection, as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and with appropriate correction for the objection, as set forth in this Office action and to include all of the limitations of the base claim and all intervening claims.
Regarding claim 1, the prior art of record does not teach, suggest, or render obvious a UV curing apparatus for a contact lens polymerization process, comprising 
a carrying device, including a plurality of mold cavities, wherein 5the plurality of mold cavities respectively carries molds; each mold has an upper light receiving surface and a lower light receiving surface; the upper light receiving surface is a planar surface, and the lower light receiving surface is a curved surface; 
10a UV (ultraviolet) curing module, including a plurality of first UV light sources and a plurality of second light UV light sources, wherein the first UV light sources are arranged above the mold cavities; the second UV light sources are arranged below the mold cavities; and
a second light guide device, including a plurality of reflecting plates, wherein the reflecting plates respectively surround the second UV light sources to partition the second UV light sources, and wherein 25the reflecting plates reflect and scatter the light beams emitted by the 11second UV light sources respectively to the lower light receiving surfaces of the molds,
in combination with the other limitations in the claim.
Kindt-Larsen (US PG Pub 2020/0079006), Liu (US PG Pub 2017/0173902), Powers (US PG Pub 2003/0146527), and Powell (US PG Pub 2006/0043623) are the closest prior art of record.
Kindt-Larsen teaches a UV curing apparatus for a contact lens polymerization process comprising a plurality of UV LED light sources arranged above the mold cavities (Fig. 1).
Liu teaches a UV curing apparatus for a contact lens polymerization process comprising a first light guide with a plurality of light output areas used to guide the light from a single UV light source (Fig. 1).
Powers teaches a UV curing apparatus for a contact lens polymerization process comprising a carrying device with a plurality of mold cavities (Fig. 26) and single upper and lower UV light sources (1214 and 1218 in Fig. 25).
Powell teaches a UV curing apparatus for a contact lens polymerization process comprising a carrying device with a plurality of mold cavities (Fig. 3) and a first light guide including a substrate with a plurality of light guide holes used to guide the light from a single UV light source (Fig. 5h).
None of these references teaches or renders obvious the combination of features listed above for claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745